

117 HR 1099 IH: Vaccine Administration Centralization to Coordinate and Improve National Execution Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1099IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Brown introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a national system for individuals to register for the administration of a COVID–19 vaccine, and for other purposes.1.Short titleThis Act may be cited as the Vaccine Administration Centralization to Coordinate and Improve National Execution Act or the VACCINE Act.2.National system for COVID–19 vaccination administration(a)In generalThe Secretary shall award grants to States to enable such States to establish, expand, or provide a statewide system as the sole and exclusive means by which individuals may register for the administration of a COVID–19 vaccine in such State.(b)Eligibility(1)In generalTo be eligible to receive a grant, a State shall establish mechanisms, including an internet website and a call center, through which a resident of such State that elects to receive a vaccine may register to receive administration of a COVID–19 vaccine in that State.(2)CriteriaA State that receives a grant under this section shall comply with criteria established by the Secretary for carrying out activities under such grant.(3)Required informationAn internet website or a call center established pursuant to paragraph (1) shall, to the extent practicable, provide to the residents of the State involved information on at least the following:(A)The date on which a resident becomes eligible for the administration of a COVID–19 vaccine.(B)The locations at which the resident may receive administration of a COVID–19 vaccine.(C)The hours of operation at each such location.(c)National communication mechanismThe Secretary shall establish communication mechanisms, including an internet website and a call center, through which any individual may receive information on each State mechanism established pursuant to subsection (b)(1).(d)Electronic exchange standardsFor purposes of establishing the statewide systems described in subsection (a), the Secretary shall establish standards and the architecture to allow for and promote the electronic exchange of information required to facilitate coordination between and among Federal, State, local, Tribal, and territorial entities and public and private health care entities for the administration of a COVID–19 vaccine to individuals eligible and registered to receive such a vaccine.(e)FundingOf the funds in the Public Health Emergency Fund under section 319(b) of the Public Health Service Act (42 U.S.C. 247d(b)), the Secretary may use such sums as may be necessary to carry out this section.(f)DefinitionsIn this section:(1)SecretaryThe term Secretary means the Secretary of Health and Human Services.(2)StateThe term State means each of the 50 States and the District of Columbia, each of the territories, and Indian tribes.(g)SunsetThis section shall be in effect only until the date on which the duration of the public health emergency declared by the Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 (including any renewal thereof) terminates.